t c memo united_states tax_court custom chrome inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date james j kelly jr an officer and harry j kaplan for petitioner lloyd t silberzweig for respondent memorandum findings_of_fact and opinion swift judge for the years in issue respondent determined deficiencies in and penalties to petitioner custom chrome inc 's and its consolidated subsidiaries' federal income taxes as follows tax_year ending deficiency date dollar_figure big_number date date big_number accuracy-related_penalty sec_6662 dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure following concessions the primary issues for decision are whether dollar_figure million paid to a stockholder constitutes an amortizable business_expense for a covenant_not_to_compete or a nondeductible capital_expenditure whether dollar_figure paid to employees constitutes currently deductible payments for services rendered or nondeductible payments for a covenant_not_to_compete amortizable only in years not before the court whether other claimed business_expenses constitute nondeductible capital expenditures and the value of options issued on date for purposes of calculating original_issue_discount associated with a loan findings_of_fact some of the facts are stipulated and are so found when the petition was filed petitioner's principal_place_of_business was located in morgan hill california in petitioner was incorporated by several individuals to operate a small independent retail store selling motorcycle parts and accessories in two employees of petitioner tyrone a cruze sr cruze and ignatius j panzica panzica purchased the stock of petitioner in december of cruze became sole owner of the stock of petitioner and panzica stayed on as an employee from until under cruze's direction as sole stockholder president and chief_executive_officer of petitioner petitioner's business thrived and petitioner became the largest independent worldwide supplier of harley-davidson motorcycle parts and accessories petitioner’s employees also designed and manufactured many of the accessories that it sold for harley-davidson motorcycles petitioner maintained warehouse facilities in california and kentucky in petitioner's combined domestic and foreign sales exceeded dollar_figure million from until cruze was involved in and maintained final decision-making authority over all aspects of petitioner's business operations cruze established significant business contacts with bankers suppliers and vendors who were important to the business operations and success of petitioner cruze wa sec_1 cruze’s wife also purchased some of the stock in petitioner for convenience we treat cruze as sole owner of the stock in petitioner well known and respected in the motorcycle parts business and his ideas efforts and management skills contributed significantly to the growth and success of petitioner from until panzica served as petitioner's vice president of operations in panzica succeeded cruze as chief_executive_officer of petitioner from approximately until the mid-1990's mario battistella managed warehouse operations for petitioner from until august of dennis b navarra was vice president of finance for petitioner in navarra became chief financial officer and assistant secretary for petitioner during the 1980's panzica battistella and navarra were underpaid by petitioner for their significant services as employees of petitioner in cruze began considering selling his stock in petitioner in late or early the jordan company jc investors a new york city investment firm approached cruze regarding the potential purchase of his stock in petitioner jc investors was in the business of purchasing private companies and taking the companies public in jc investors owned substantial interests in over private companies in various industries with aggregate annual sales of dollar_figure billion generally after acquiring controlling interests in companies jc investors would retain existing management personnel of acquired companies and would require key employees of the companies to enter into covenants not to compete in after significant negotiations jc investors agreed to purchase from cruze for dollar_figure million all of the outstanding_stock in petitioner the stock purchase was structured as a leveraged_buyout lbo in order to carry out the lbo jc investors organized custom chrome holdings inc cc holdings as a wholly owned subsidiary on date a stock purchase agreement between cruze and cc holdings was entered into under which cruze was to be paid dollar_figure million in consideration for his stock in petitioner on date jc investors organized custom chrome acquisition corp cc acquisition as a wholly owned subsidiary of cc holdings cc acquisition was incorporated days prior to the lbo for the sole purpose of facilitating the lbo during its 10-day existence cc acquisition did not conduct any activities unrelated to the lbo in august of cc acquisition obtained from first national bank of boston fnbb a dollar_figure million loan in order to finance the lbo and to provide working_capital for petitioner after the lbo the dollar_figure million obtained from fnbb by cc acquisition was made available to cc acquisition under lines of credit with various interest rates and terms as follows lines of credit tranche i tranche ii working_capital amount dollar_figure big_number big_number interest rate term prime plu sec_2 years prime plu sec_1 years prime plu sec_1 years by selling debentures issued by cc holdings to mezzanine capital and income trust mezzanine capital cc holdings obtained an additional dollar_figure million to assist in financing the lbo prior to the lbo cc holdings contributed to cc acquisition the dollar_figure million received from sale of the debentures along with an additional dollar_figure that cc holdings had raised through sale of its stock the following schedule summarizes the source and amount of funds obtained by jc investors through its two controlled corporations cc acquisition and cc holdings in connection with the lbo source of funds amount fnbb line of credit dollar_figure sale of debentures to mezzanine capital big_number big_number cc holdings contribution total dollar_figure on date pursuant to the plan of acquisition and using the funds that had been obtained by cc acquisition cc holdings acquired cruze’s stock in petitioner in an lbo that for federal_income_tax purposes took the form of a taxable reverse subsidiary merger simultaneous with the acquisition by cc holdings of cruze's stock in petitioner cc acquisition was merged into petitioner with petitioner surviving the merger as a result of the reverse_merger cc acquisition did not remain in existence and petitioner became a wholly owned subsidiary of cc holdings according to the plan of acquisition and under the merger agreement petitioner became liable for debts of cc acquisition including the dollar_figure million loan obtained from fnbb the dollar_figure million used to pay cruze for the stock in petitioner was part of the dollar_figure million received as a loan from fnbb after the lbo and under various supplemental agreements relating to acquisition of the stock in petitioner and to the continued employment of the senior employees of petitioner mezzanine capital and panzica battistella navarra and other employees of petitioner acquired shares of stock in cc holdings for dollar_figure per share further on date in connection with the dollar_figure million loan made by fnbb fnbb received from cc holdings options to purchase over the course of years shares of stock in cc holdings representing up to percent of the equity in cc holdings the options will expire on date and the exercise price was set at dollar_figure per share the same price per share paid_by investors who acquired stock in cc holdings as part of the lbo of petitioner terms of the agreement under which fnbb received options to acquire stock in cc holdings for dollar_figure per share were hotly negotiated between jc investors cc holdings and fnbb financing the lbo posed significant risks for fnbb approximately dollar_figure million of the dollar_figure million loan made available by fnbb was not secured the lbo would change petitioner's capital structure from primarily equity to primarily debt in recognition of such risks the options provided fnbb the potential to earn significant additional income if the stock of cc holdings increased in value fnbb loan officers estimated that the options might have a value in years of approximately dollar_figure million immediately following the lbo transaction and under the various supplemental agreements the common_stock or in the case of fnbb options to acquire common_stock of cc holdings was owned as follows percentage ownership stockholders in cc holdings jc investors mezzanine capital cruze panzica battistella and navarra fnbb options other employees of petitioner miscellaneou sec_28 total because of restricted voting rights associated with many of the above shares jc investors controlled the board_of directors of petitioner also after the lbo and consistent with jc investors’ practice petitioner's management team and senior employees were asked to and did remain with petitioner further consistent with jc investors’ practice in acquiring companies cruze as key_employee of petitioner was requested to enter into a covenant_not_to_compete under the covenant_not_to_compete that cruze entered into with petitioner for an additional dollar_figure million that was paid to cruze in upon closing of the lbo cruze was obliged for a 3-year period of time from the date of the lbo not to enter into any business contract that would compete directly or indirectly with petitioner’s business jc investors likely would not have agreed to the purchase of the stock in petitioner if cruze had not signed this covenant_not_to_compete on date an additional dollar_figure was paid to cruze to enable him to pay certain federal income taxes that were owed by petitioner and that related to years prior to the lbo when petitioner had constituted an s_corporation the following schedule reflects total funds received by cruze on date in connection with the lbo funds received relating to outstanding_stock covenant_not_to_compete petitioner’s taxes total amount dollar_figure big_number big_number dollar_figure also upon closing of the lbo on date under separate agreements that were referred to as bonus and noncompetition agreements a total of dollar_figure million was paid to panzica battistella and navarra as stated in years prior to the lbo these individuals generally had been underpaid by petitioner for their services to petitioner and an understanding existed between cruze and these individuals that if cruze ever sold his stock in petitioner an effort would be made to pay these individuals additional compensation_for their prior services rendered to petitioner accordingly in the negotiations with jc investors cruze emphasized that he wanted a total of dollar_figure million to be paid to panzica battistella and navarra in recognition for their services in prior years in the negotiations however jc investors was hesitant to pay the employees dollar_figure million cruze then offered to have dollar_figure million reduced from the dollar_figure million that tentatively had been agreed to be paid to him by jc investors if this dollar_figure million would be paid to panzica battistella and navarra for their services in prior years petitioner and jc investors agreed to this reduction and as indicated under the final agreement that was entered into cruze was paid dollar_figure million instead of dollar_figure million for his stock in petitioner the dollar_figure million was paid to panzica battistella and navarra in the following respective amounts employee panzica battistella navarra amount dollar_figure big_number big_number dollar_figure total of the dollar_figure paid to battistella dollar_figure dollar_figure in principal and dollar_figure in interest in substance and in fact related to and constituted repayments of principal and interest on a dollar_figure loan that in earlier years petitioner had received from battistella panzica battistella and navarra were regarded by cruze as key employees of petitioner and at cruze’s suggestion they were requested to enter into and they did agree to covenants not to compete with petitioner for a period of years which period was not to begin until they left their employment with petitioner no dollar amount was allocated to the covenants not to compete that were entered into by panzica battistella and navarra cc acquisition incurred expenditures in connection with the lbo totaling dollar_figure for which petitioner became liable as the successor_corporation of these total dollar_figure in expenditures dollar_figure constituted finance_charges relating to the financing provided by fnbb and mezzanine capital the remaining dollar_figure constituted legal and professional fees on date for dollar_figure fnbb assigned the options that it held in the stock of cc holdings to bank of boston capital bank of boston a wholly owned subsidiary of fnbb subsequently on date bank of boston assigned to security pacific national bank spnb for an unspecified consideration a portion of the options representing percent of the equity in cc holdings and bank of boston retained the options with respect to the remaining percent of the equity in cc holdings on date cc holdings was merged into petitioner and petitioner’s stock was offered to the public in an initial_public_offering ipo at dollar_figure per share most of petitioner's debts were paid off using the dollar_figure million in proceeds realized from the ipo on date simultaneously with the ipo the options held by bank of boston and spnb in cc holdings’ stock were exercised and the banks received a total of big_number shares of stock in petitioner with a combined total value of dollar_figure the combined net value of the stock in petitioner that the banks realized in exercising the options equaled dollar_figure dollar_figure less the dollar_figure exercise price for the options on date a secondary public offering was held with stock in petitioner selling for dollar_figure per share through this secondary offering jc investors sold off all of its stock in petitioner during the years in issue petitioner operated as an accrual basis taxpayer with a tax_year ending january tax returns and audit on its corporate federal_income_tax returns for each of its taxable years through petitioner claimed a current business_expense deduction to amortize a ratable portion of the dollar_figure million paid to cruze in under the 3-year covenant_not_to_compete as follows tax_year ending date date date date total amortization claimed dollar_figure big_number big_number big_number big_number dollar_figure on its corporate federal_income_tax return petitioner claimed an ordinary business_expense deduction for the total dollar_figure million paid to panzica battistella and navarra under the bonus and noncompetition agreements on its corporate federal_income_tax return petitioner claimed a current business deduction of dollar_figure for financing charges allegedly incurred in connection with the lbo on petitioner’s tax returns no original_issue_discount oid was claimed as a deduction relating to the options issued to fnbb for its financial_accounting purposes fnbb reported the options it received in the stock of cc holdings as an asset on its books_and_records at a nominal value of dollar_figure and for federal_income_tax purposes no oid was reported as income by fnbb relating to the options on audit of petitioner’s taxable years and and of petitioner’s claimed net_operating_loss carryforwards from petitioner’s taxable years and respondent disallowed for through the claimed business_expense deductions relating to cruze’s dollar_figure million covenant_not_to_compete respondent also disallowed for the claimed business_expense deduction relating to the dollar_figure million paid to panzica battistella and navarra in under the bonus and noncompetition agreements the basis for respondent’s disallowance for each year of the claimed business_expenses relating to cruze’s dollar_figure million covenant_not_to_compete was the determination that the payments to cruze constitute nondeductible capital expenditures the basis for respondent’s disallowance for of the dollar_figure million paid to panzica battistella and navarra apparently was the determination that the dollar_figure million relates primarily to the noncompetition agreements each of these individuals entered into not to payments for services rendered in prior years because panzica’s battistella’s and navarra’s 3-year noncompetition obligations were not triggered until they left employment with petitioner and because in panzica battistella and navarra still worked for petitioner respondent determined that no portion of the dollar_figure million should be deducted in or in later years before the court for respondent disallowed the dollar_figure that petitioner claimed as deductible financing charges on the grounds that the expenses constitute nondeductible capital expenditures relating to acquisition of the stock in petitioner respondent now agrees that dollar_figure of the dollar_figure was properly deducted by petitioner as ordinary business_expenses only dollar_figure remains in dispute as alleged nondeductible capital expenditures although not claimed on its through corporate federal_income_tax returns as filed petitioner in its petition affirmatively asserts beginning for in order to increase or to maintain the amount of the nol claimed from and later years or beginning for and later years that it is entitled to amortize a portion of the claimed dollar_figure as original_issue_discount relating to the options that were issued to fnbb alternatively petitioner argues that the dollar_figure should be deductible as loan fees or compensation paid to fnbb under sec_83 opinion dollar_figure million paid to cruze as covenant_not_to_compete for the years in issue amounts paid for covenants not to compete generally are deductible over the useful_life of the covenants as current business_expenses whereas amounts paid for goodwill or going_concern_value of a business generally are treated as nondeductible capital expenditures 84_tc_21 to be respected for federal_income_tax purposes covenants not to compete should reflect economic reality 810_f2d_562 6th cir affg tcmemo_1985_53 52_tc_367 affd per curiam 451_f2d_173 9th cir where parties to purported covenants not to compete do not have adverse tax interests the covenants will be strictly scrutinized 294_f2d_52 9th cir affg 34_tc_235 also after trial on date petitioner filed under rule a motion for leave to amend the petition for and in order to claim that capitalized costs of dollar_figure and big_number respectively should be allowed as deductible current business_expenses relating to petitioner’s mailing and shipping operations we deny petitioner's motion for leave to amend the petition and to raise this new issue at this late date rule a 84_tc_985 o'rourke v commissioner tcmemo_1990_161 74_tc_441 further taxpayers generally bear the burden of proving entitlement to claimed deductions rule a respondent argues primarily that the covenant_not_to_compete by cruze lacks economic reality and that the dollar_figure million paid to cruze constitutes a nondeductible capital_expenditure for the goodwill or going_concern_value of petitioner respondent emphasizes that jc investors petitioner and cruze did not have adverse tax interests and that the terms of the covenant were not separately negotiated respondent notes cruze's testimony that he would have been pretty silly to sell his company and then spend his money trying to compete with it if we conclude that the covenant_not_to_compete should be respected for federal_income_tax purposes respondent argues that the proper amount to be allocated to the covenant is dollar_figure million not the dollar_figure million claimed by petitioner petitioner argues that the covenant_not_to_compete reflects economic reality and that the entire dollar_figure million paid to cruze with regard thereto should be respected petitioner emphasizes cruze's management talents knowledge of the industry business contacts financial resources and general ability to compete with petitioner as set forth in our findings_of_fact the evidence establishes the appropriateness and need for the 3-year covenant_not_to_compete between petitioner and cruze in light of cruze’s extensive experience and contacts in the motorcycle parts industry petitioner's business would have been significantly and adversely affected if cruze had attempted to compete with petitioner further jc investors would not have consummated the purchase of the stock in petitioner if cruze had not agreed to the covenant_not_to_compete we conclude that the covenant_not_to_compete between petitioner and cruze had economic reality and that the agreement is to be respected for federal_income_tax purposes petitioner's expert valued cruze's covenant_not_to_compete at dollar_figure million respondent's expert valued the covenant at dollar_figure million using a discounted cash_flow analysis of his estimate of losses petitioner might suffer if cruze established a business in competition with petitioner based on our review of the expert witness reports and based on our findings_of_fact that establish cruze’s importance to the business of petitioner and his experience and connections in the motorcycle parts industry we conclude that no discount should be applied to the covenant_not_to_compete and that the full dollar_figure million represents payment to cruze for his covenant_not_to_compete against petitioner dollar_figure9 million paid to panzica battistella and navarra amounts paid_by taxpayers to employees as compensation_for services rendered in the current or prior years are generally deductible as ordinary and necessary business_expenses sec_162 281_us_115 amounts paid for covenants not to compete are amortized as deductions over the life of the covenants warsaw photographic associates inc v commissioner supra pincite petitioner argues that dollar_figure9 million of the total dollar_figure million paid to panzica battistella and navarra dollar_figure million less the dollar_figure associated with the principal and interest payments on the loan petitioner received from battistella should be treated for federal_income_tax purposes as compensation paid to the three employees in for services rendered to petitioner in prior years petitioner argues that no portion of the dollar_figure9 million should be allocated to separate covenants not to compete between petitioner and the employees respondent argues that the entire dollar_figure9 million or some portion thereof should be allocated to covenants not to compete between petitioner and the employees and allowed as deductions and amortized only after the covenants begin to run once the employees stop working for petitioner ie in years not before the court we agree with petitioner the evidence although not extensive is credible and persuasive and establishes that the dollar_figure9 million was paid to panzica battistella and navarra as consideration for services rendered in prior years and not for covenants not to compete the dollar_figure9 million was paid in not deferred until later years after the employees terminated their employment with petitioner and was based on a longstanding understanding between cruze on the one hand and panzica battistella and navarra on the other that panzica battistella and navarra would be compensated with additional compensation_for services rendered if cruze’s stock in petitioner was sold the bonus and noncompetition agreements did not specifically allocate any of the dollar_figure9 million to the covenants not to compete see 314_f2d_1 9th cir affg per curiam tcmemo_1961_170 76_tc_239 58_tc_610 it also appears that because panzica battistella and navarra did not sell any stock in petitioner in connection with entering into the bonus and noncompetition agreements under california law the noncompetition clauses were unenforceable see cal bus prof code secs west metro traffic control inc v shadow traffic network cal rptr 2d ct app for the above reasons we conclude that the dollar_figure9 million paid to panzica battistella and navarra should be treated as compensation paid to the employees for services rendered in prior years and as deductible by petitioner for as ordinary and necessary business_expenses dollar_figure in legal and professional fees under sec_162 amounts paid_by a corporation in connection with redemption of its stock are treated as nondeductible capital expenditures sec_162 see 397_us_580 397_us_572 amounts that are to be capitalized under sec_162 include amounts paid in consideration for the stock fees incurred in connection with the redemption of the stock and legal accounting appraisal and brokerage fees and any other expenses except loan fees necessary or incidental to the redemption see h rept pincite c b vol s rept pincite c b vol 107_tc_187 supplementing 103_tc_395 also under various applications of the step_transaction_doctrine a series of formally separate steps may be collapsed and treated as a single transaction 88_tc_1415 a series of steps may be collapsed and treated as one if at the time the first step was entered into there was a binding commitment to undertake the later step binding-commitment test if the separate steps constitute prearranged parts to a single transaction intended to reach the end result end-result_test or if the steps are so interdependent that the legal relations created by one step would have been fruitless without a completion of the series mutual- interdependence test id pincite0 respondent argues that the acquisition by cc holdings of cruze’s stock in petitioner should be treated for federal_income_tax purposes as a redemption and that the dollar_figure constituted expenses_incurred in connection with that redemption alternatively if the transaction is not treated as a stock_redemption respondent argues that the expenses should be capitalized due to significant long-term benefits to petitioner and that no current deduction should be allowed in any year before us petitioner argues that for federal_income_tax purposes the purchase of cruze’s stock by jc investors did not constitute a stock_redemption and that the expenses should be deductible either for or for the year in which jc investors disposed of its interest in petitioner we agree with respondent's primary argument the evidence indicates that cc acquisition was formed as a subsidiary of cc holdings solely to facilitate cc holdings' acquisition of the stock in petitioner cc acquisition was incorporated only days prior to the lbo and cc acquisition did not conduct any activities unrelated to the lbo during the short_period of its existence the several integrated steps of the lbo involving cc acquisition -- its formation its receipt of financing its merger into petitioner and petitioner's assumption of its liabilities -- constituted prearranged integrated steps to facilitate the acquisition of the stock of petitioner and these steps were mutually interdependent we note that other than the formation of cc acquisition which occurred days prior to the lbo the remaining steps to the transaction essentially occurred simultaneously on date because cc acquisition was formed merely as a transitory corporation to facilitate the lbo we conclude that cc acquisition and the steps of the transaction involving cc acquisition should be disregarded for federal_income_tax purposes in effect the transaction is to be treated for federal_income_tax purposes as if petitioner received loans directly from fnbb and then used dollar_figure million of the loan proceeds to redeem the shares of stock that were held by cruze see bittker eustice federal income_taxation of corporations and shareholders par pincite 6th ed ginsburg levin mergers acquisitions and buyouts sec pincite ginsburg levin mergers acquisitions and buyouts sec pincite for the dollar_figure in legal and professional fees that petitioner incurred in connection with the redemption of cruze’s stock constitute under sec_162 nondeductible capital expenditures oid associated with dollar_figure million loan original_issue_discount oid associated with a loan is treated as interest and ratably over the term of the loan is deductible by the debtor and taxable as ordinary_income to the creditor sec_163 sec_1272 generally oid is incurred when the debtor at the time the loan is obtained receives from the creditor less than the face_amount of the loan where in addition to the obligation to pay the creditor the principal_amount of the loan obligation and interest a debtor_corporation grants to a creditor options to acquire stock in the debtor_corporation in determining whether oid is associated with the loan the principal_amount of the loan obligation and the value of the options are considered together and are treated as a single investment_unit sec_1273 typically in this situation the amount of oid if any associated with the loan will correspond to the amount or portion of the value of the investment_unit that is allocated to the options sec_1273 sec_1273 sec_1275 at trial and on brief the parties herein agree that oid is to be associated with the dollar_figure million loan that was received from fnbb to the extent that the options to acquire stock in cc holdings that were granted to fnbb had any ascertainable value as of the date petitioner received the loan and the options were issued to fnbb the parties however disagree as to the value of the options and thus they disagree as to the existence and amount of any oid associated with the loan petitioner values the options at or exceeding dollar_figure million and argues that it should be entitled to deduct at least dollar_figure million as oid over the separate terms of the loans that made up the total dollar_figure million loan respondent argues that no oid was associated with the dollar_figure million loan and alternatively if oid was incurred the amount thereof was no more than dollar_figure the evidence establishes and the parties agree that the options to acquire stock in cc holdings that were granted to fnbb were issued at the money with a dollar_figure per share exercise price as indicated after the lbo petitioner became liable for the debts of cc acquisition for convenience in discussing the oid issue we substitute petitioner for cc acquisition as the debtor on the loan this dollar_figure per share exercise price was equal to the price paid at that time by other investors for the stock of cc holdings this constitutes strong evidence that the options had no premium value to be associated with them at the time of issuance thus any value that might attach to the options would be speculative and would depend on the profits of petitioner and on appreciation in the value of the underlying stock in subsequent years on its original tax returns for its taxable_year the taxable_year in which the options were issued and for its through taxable years petitioner did not treat the dollar_figure million loan as having any oid associated with it similarly neither fnbb nor bank of boston treated the dollar_figure million loan as having any oid associated with it and only a nominal dollar_figure value was associated with the options by fnbb this also constitutes significant evidence that the options had no premium value to be associated with them at the time of issuance certainly representatives of fnbb and bank of boston hoped that the options in subsequent years would increase in value and increase greatly the income their banks would receive in connection with financing the lbo that speculative future value however does not establish that oid is associated with the dollar_figure million loan petitioner relies on 634_f2d_484 10th cir and the approach adopted therein to argue that the dollar_figure million loan was obtained by petitioner at an interest rate discount and that the interest rate discount gives rise to oid associated with the loan we decline to apply the approach used in monarch cement co the evidence in the instant case does not establish that the dollar_figure million loan was obtained at a below-market interest rate although bank representatives testified that they would have liked to have charged a higher interest rate on the dollar_figure million loan the credible_evidence does not establish that the parties to the dollar_figure million loan actually negotiated and agreed to a discounted interest rate as part of the compensation therefor because the options were issued at market petitioner and cc holdings incurred no direct costs in issuance of the options similarly any income to be realized by the banks on exercise of the options in subsequent years we regard as in the nature not of oid but of capital appreciation in an equity_investment petitioner makes numerous arguments as to why it should be allowed oid deductions beginning either in the year the options were issued or in the year the options were exercised as we have explained the evidence does not establish that any oid was incurred in the year of issuance with regard to the taxable_year in which the options were exercised petitioner argues that it should be allowed a deduction of dollar_figure9 million as either oid as loan fees or as compensation paid under sec_83 we disagree the existence of oid is determined as of the date_of_issue of the investment_unit sec_1273 sec_1273 sec_1275 in support of the argument that it should be entitled to a dollar_figure9 million deduction for as loan fees with regard to the dollar_figure million loan petitioner relies on cases where options were issued as trade discounts in connection with long-term sales contracts see computervision intl v commissioner tcmemo_1996_131 convergent techs inc v commissioner tcmemo_1995_320 sun microsystems inc v commissioner tcmemo_1993_467 petitioner's reliance on these cases is misplaced the options in the instant case were not issued as trade discounts but as part of a lending transaction further the cases cited do not involve loan fees or loan charges no credible_evidence supports petitioner's claimed deduction for loan fees further under sec_83 only upon exercise of stock_options received for services rendered may a corporation claim deductions for compensation paid the options at issue herein were not issued to fnbb in connection with services rendered the evidence does not support for any of the years in issue petitioner’s claim to a deduction of dollar_figure9 million for oid loan fees or compensation paid under sec_83 relating to the dollar_figure million loan we reject petitioner’s arguments on this issue for each of the years in issue and for each adjustment reflected in respondent’s notice_of_deficiency respondent determined an accuracy-related_penalty under sec_6662 against petitioner for substantial understatements of tax with regard to the disallowance for of the claimed dollar_figure in acquisition-related expenditures that we sustain herein petitioner has not demonstrated that it had substantial_authority to support this claimed deduction and we sustain imposition of this penalty to reflect the foregoing decision will be entered under rule
